Exhibit 10.4

 

COVENANT NOT TO COMPETE

(Innkeepers)

 

THIS COVENANT NOT TO COMPETE (this “Agreement”) is entered as of the 4th day of
August, 2003 (the “Effective Date”) by and between INNKEEPERS USA LIMITED
PARTNERSHIP, a Virginia limited partnership (the “Partnership”), INNKEEPERS USA
TRUST, a Maryland real estate investment trust and the general partner of the
Partnership (the “REIT”; the REIT and the Partnership are collectively referred
to as the “Company”), INNKEEPERS HOSPITALITY, INC., a Virginia corporation f/k/a
JF Hotel, Inc., and JEFFREY H. FISHER (“Mr. Fisher”).

 

THE PARTIES ENTER INTO THIS AGREEMENT on the basis of the following facts,
understandings and intentions:

 

A. WHEREAS, the REIT desires to take advantage of the provisions of the
so-called “REIT Modernization Act” (the “Act”) and create so-called “taxable
REIT subsidiaries” to lease certain of its hotels to and simultaneously
therewith engage Innkeepers Hospitality Management, Inc. (the “IH Manager”), a
Fisher Affiliate (as defined herein), to act as an “eligible independent
contractor” (as defined in Section 856(d)(9) of the Internal Revenue Code of
1986, as amended) and manage such hotels pursuant to management agreements, all
as permitted by the Act;

 

B. WHEREAS, in connection with the REIT’s desire to take advantage of the
provisions of the Act, simultaneously herewith it is entering into that certain
Master Lease Assignment Agreement (the “Assignment Agreement”) by and among the
REIT, the Partnership, certain Company Affiliates (as defined herein),
Innkeepers Hospitality, Inc., certain Fisher Affiliates and the IH Manager;

 

C. WHEREAS, it is a condition to the consummation of the transaction
contemplated by the Assignment Agreement that this Agreement be entered into by
the parties hereto; and

 

D. WHEREAS, the parties hereto so desire to enter into this Agreement, which
amends and restates in its entirety that certain Exclusive Hotel Development
Agreement and Covenant Not to Compete dated as of September 30, 1994 by and
among the parties hereto (the “Hotel Development Agreement”).

 

NOW THEREFORE, IN CONSIDERATION of the mutual covenants and promises of the
parties provided for in this Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1. Amendment and Restatement. The parties hereto agree that this Agreement shall
amend and restate the Hotel Development Agreement in its entirety.

 

2. Definitions. The following terms as used in this Agreement shall have the
following meanings (applicable to both the singular and plural forms of the
terms defined):

 

a. “Acquisition of Hotel Property” means engaging in the activity of soliciting,
seeking to acquire (or obtaining an option or first right of refusal to acquire)
and/or acquiring, any interest in Hotel Property.

 

b. “Affiliate” means (i) any other person or entity directly or indirectly
controlling, controlled by, or under common control with the person or entity to
which such term applies; or (ii) as to any natural person, such person’s spouse,
child, grandchild, sibling, parent, aunt, uncle, or cousin, as well as the
spouse of any of the foregoing. In addition, as to any corporation or
partnership, any person in control of



--------------------------------------------------------------------------------

such partnership as a general partner or otherwise or in control of such
corporation shall be deemed to be an Affiliate of such partnership or
corporation. For purposes of this Agreement, “control” as applied to any person
or entity means the possession, either directly or indirectly, of the power to
direct or cause the direction of the management, policies and decision-making of
such person or entity, whether through the ownership of voting interests, by
contract or otherwise. “Control” shall also include, without limitation, the
possession of direct or indirect equity or beneficial interests in at least
fifty percent (50%) of the profits or voting control of any entity.

 

c. “Company Affiliate” means any Affiliate of the Company.

 

d. “Fisher Affiliates” means any Affiliate of Mr. Fisher or the IH Manager. The
Fisher Affiliates existing as of the Effective Date are set forth on Schedule 1
attached hereto.

 

e. “Fisher Employment Agreement” means the Employment Agreement between the REIT
and Mr. Fisher effective as of February 1, 1997 and amended on November 13,
2000.

 

f. “Hotel Construction” means engaging in the construction, renovation or repair
of improvements on Hotel Property.

 

g. “Hotel Development Activity” means engaging in directly, through an
Affiliate, or being employed by any entity undertaking, or otherwise undertaking
to do any of the following with respect to Hotel Property: (i) Acquisition of
Hotel Property, (ii) Hotel Construction, (iii) Hotel Entitlements, (iv)
Speculation, or (v) Hotel Management and Operation.

 

h. “Hotel Entitlements” means engaging in the process by which a person with an
interest in Hotel Property obtains necessary or desirable governmental
approvals, licenses, permits, entitlement or agreements for the commencement of
Hotel Construction.

 

i. “Hotel Management and Operation” means engaging in directly or through an
Affiliate, or being employed by any entity undertaking, or otherwise undertaking
the day-to-day management and operation of a hotel, whether pursuant to a master
lease, management agreement or other arrangement.

 

j. “Hotel Property” means any Property, whether in fee or leasehold, that is
zoned for (or may be zoned for), or is suitable for (or may be suitable for),
hotel purposes, including, without limitation, motels, motor inns, extended stay
hotels and the like, whether in whole or in part.

 

k. “Independent Trustee” shall mean a member of the Board of Trustees of the
REIT who is defined as an “Independent Trustee” in the charter documents of the
REIT.

 

l. “Property” means any real property or any interest therein located in the
United States of America.

 

m. “Speculation” means engaging in the activity of soliciting, seeking to
acquire (or obtaining an option or a first right of refusal to acquire) and/or
acquiring, any interest in Property with the intention at any time of acquiring
(or obtaining an option or a first right of refusal to acquire) or holding
Property for subsequent sale or other transfer to any person for purposes of
Hotel Development Activity.

 

3. Term. The rights granted to the Company hereunder, and the restrictions
imposed on Mr. Fisher and the Fisher Affiliates, shall commence as of the
Effective Date and shall terminate one (1) year after the occurrence of both (i)
Mr. Fisher ceasing to be a director, trustee, officer or employee of the

 

2



--------------------------------------------------------------------------------

Company and (ii) Mr. Fisher no longer owning any material financial interest in
any Fisher Affiliate (or any successor entity) undertaking Hotel Management and
Operation for any of the hotels leased to or owned by the Company or Company
Affiliates; provided if Mr. Fisher’s employment with the Company is terminated
without cause by the Company as provided in Section 10(b) of the Fisher
Employment Agreement (other than a Voluntary Termination as defined therein),
such one (1) year period shall be reduced to six (6) months.

 

4. Negative Covenants. During the term of this Agreement:

 

a. Restrictions. Mr. Fisher, personally or through any Fisher Affiliate, shall
not conduct any Hotel Development Activity without the prior written consent of
a majority of the Independent Trustees, which consent may be provided or
withheld in their sole discretion.

 

b. Limited Hotel Management and Operations. Notwithstanding Section 4.a, Mr.
Fisher, personally or through a Fisher Affiliate, shall be permitted to engage
in Hotel Management and Operation, provided that such Hotel Management and
Operation shall not be conducted within five (5) miles of any Hotel Property
which the Company either owns or has the written contractual right to acquire,
whether in fee, by ground lease or otherwise without the prior written consent
of a majority of the Independent Trustees, which consent may be provided or
withheld in their sole discretion, provided that in furtherance of, and
ancillary to, any permitted Hotel Management and Operation, Mr. Fisher, through
a Fisher Affiliate, may repair, renovate or make improvements to a Hotel
Property on behalf of the party for which Mr. Fisher or a Fisher Affiliate is
engaged in such permitted Hotel Management and Operation and may obtain any
necessary licenses, permits or approvals in connection therewith.

 

c. No Beneficial Ownership. Mr. Fisher shall not hold directly or indirectly any
beneficial interest in any entity engaged in any Hotel Development Activity,
except for any interest in (i) a company traded on a nationally recognized
public securities exchange, provided such interest does not exceed five percent
(5%) or (ii) an entity engaged in Hotel Management and Operation.

 

d. Loans. Mr. Fisher shall not directly or indirectly make any loan to, or hold
any note evidencing a loan from, any entity engaged in any Hotel Development
Activity.

 

e. Competitive Entity. Mr. Fisher shall not be a director or trustee, officer,
or employee of, or consultant to (whether for compensation or not) any entity
engaged in any Hotel Development Activity other than a Fisher Affiliate engaged
in any Hotel Development Activity permitted by this Section 4.

 

5. Notification to Independent Trustees. If Mr. Fisher, personally or through a
Fisher Affiliate, desires to engage in any Hotel Development Activity, Mr.
Fisher shall be obligated to describe fully the proposed activity in a written
notice (the “Disclosure Notice”) to the Company and the Independent Trustees. A
Disclosure Notice shall only pertain to a specific proposed project and the
referenced proposed project shall be described therein with specificity as to
timing, location, scope and the extent of involvement by Mr. Fisher financially
and in terms of his time commitment. A Disclosure Notice may not request
approval for any conceptual or non-project specific activity or to any activity
which is prohibited by this Agreement.

 

6. Primary Responsibility to REIT. The parties hereto expressly agree that Mr.
Fisher shall devote substantially all of his time, attention and effort to the
REIT’s affairs; provided that, subject to Section 4 hereof, the REIT
acknowledges that Mr. Fisher may, from time to time, hold an executive officer
position with Fisher Affiliates engaging in Hotel Management and Operation, and
that Mr. Fisher may devote business time to these companies so long as such
activities do not interfere with the performance of Mr. Fisher’s duties as
Chairman of the Board, President and Chief Executive Officer of

 

3



--------------------------------------------------------------------------------

the REIT. Mr. Fisher shall have full authority and responsibility, subject to
the general direction, approval and control of the REIT’s Board of Trustees, for
formulating policies and administering the REIT in all respects.

 

7. Termination of Right of First Refusal. The parties agree that certain Right
of First Refusal and Option to Purchase by and among the parties hereto and
dated as of September 30, 1994, and all terms and provisions thereof, are hereby
terminated simultaneously with the execution of this Agreement and shall be of
no further force or effect.

 

8. Miscellaneous.

 

a. Complete Agreement; Construction. This Agreement, and the other agreements
and documents referred to herein, shall constitute the entire agreement between
the parties with respect to the subject matter thereof and shall supersede all
previous negotiations, commitments and writings with respect to such subject
matter.

 

b. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the jurisdiction of the State of Florida without
regard to the principals of conflicts of laws thereof.

 

c. Notices. All notices and other communications required or permitted hereunder
shall be in writing, shall be deemed duly given upon actual receipt, and shall
be delivered (i) in person, (ii) by registered or certified mail (air mail if
addressed to an address outside of the country in which mailed), postage
prepaid, return receipt requested, or (iii) by facsimile or other generally
accepted means of electronic transmission (provided that a copy of any notice
delivered pursuant to this clause (iii) shall also be sent pursuant to clause
(ii), addressed as follows (or to such other addresses as follows (or to such
other addresses as may be specified by like notice to the other parties):

 

To Mr. Fisher:

 

Jeffrey H. Fisher

Innkeepers USA Trust

302 Royal Poinciana Plaza

Palm Beach, Florida 33480

To the Company:

 

Jeffrey H. Fisher

Innkeepers USA Trust

306 Royal Poinciana Plaza

Palm Beach, Florida 33480

cc: Independent Trustees

 

d. Amendments. No amendment, modification or supplement to this Agreement shall
be binding on any of the parties hereto unless it is in writing and signed by
the parties in interest at the time of the modification, and further provided
any such modification is approved by a majority of the Independent Trustees.

 

e. Successors and Assigns. Neither this Agreement nor any rights or obligations
hereunder shall be assignable by a party to this Agreement without the prior,
express written consent of the other party. This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
to this Agreement and their respective successors and permitted assigns.

 

f. No Third-Party Beneficiaries. This Agreement is solely for the benefit of the
parties to this Agreement and should not be deemed to confer upon third-parties
any remedy, claim, liability,

 

4



--------------------------------------------------------------------------------

reimbursement, claims or action or other right in excess of those existing
without reference to this Agreement.

 

g. Titles and Headings. Titles and headings to sections in this Agreement are
inserted for the convenience of reference only and are not intended to be part
of or affect the meaning or interpretation of this Agreement.

 

h. Maximum Legal Enforceability; Time of Essence. Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof. Any such
prohibition or unenforceable in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without prejudice to any
rights or remedies otherwise available to any party to this Agreement, each
party hereto acknowledges that damages would not be an adequate remedy for any
breach of the provisions of this Agreement and agrees that the obligations of
the parties hereunder shall be specifically enforceable. Time shall be of the
essence as to each and every provision of this Agreement.

 

i. Further Assurance. The parties to this Agreement will execute and deliver or
cause the execution and delivery of such further instruments and documents and
will take such other actions as any other party to the Agreement may reasonably
request in order to effectuate the purpose of this Agreement and to carry out
the terms hereof.

 

[signature page follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first written above.

 

“MR. FISHER”

By:

 

/s/    JEFFREY H. FISHER        

--------------------------------------------------------------------------------

   

Jeffrey H. Fisher

INNKEEPERS HOSPITALITY, INC.

By:

 

/s/    JEFFREY H. FISHER        

--------------------------------------------------------------------------------

Its:

 

President

“COMPANY”

 

INNKEEPERS USA LIMITED PARTNERSHIP

By:

 

Innkeepers USA Trust

Its:

 

General Partner

 

By:

 

/s/    MARK A. MURPHY        

--------------------------------------------------------------------------------

Its:

 

General Counsel and Secretary

“REIT”

 

INNKEEPERS USA TRUST

By:

 

/s/    MARK A. MURPHY        

--------------------------------------------------------------------------------

Its:

 

General Counsel and Secretary

 

6



--------------------------------------------------------------------------------

SCHEDULE 1

 

FISHER AFFILIATES

 

Innkeepers Hospitality, Inc.

 

Innkeepers Hospitality II, Inc.

 

Innkeepers Hospitality III, Inc.

 

Innkeepers Hospitality IV, Inc.

 

Innkeepers Hospitality V, Inc.

 

Innkeepers Hospitality VI, Inc.

 

Innkeepers Hospitality VII, Inc.

 

Innkeepers Hospitality Management, Inc.

 

Innkeepers Hospitality Florida, Inc.

 

Innkeepers Hospitality Florida Management, Inc.

 

7